t c memo united_states tax_court estate of sheldon c sommers deceased bernice lang sommers executrix petitioner and wendy sommers julie sommers neuman and mary lee sommers-gosz intervenors v commissioner of internal revenue respondent docket nos filed date both p and r have moved for partial summary_judgment on the issue of whether d made gifts to his nieces intervenors herein in and of all the units of an llc holding works_of_art contributed to the llc by d as r and intervenors argue or retained and within three years of his death relinquished the power to alter amend revoke or terminate those gifts within the meaning of sec_2038 so that the llc units are includable in d's gross_estate pursuant to sec_2035 as p argues date-of-gift issue d and the nieces had agreed that his gifts of llc units to them were to be tax free to him and they were made over a two-year period to assure that result the share amounts were left blank in the executed gift documents pending receipt of an appraisal upon receipt of the appraisal the share amounts were filled in and because the appraisal was higher than anticipated the gift document was revised to reflect the nieces' agreement to pay the resulting gift tax thereby carrying out d and the nieces' agreement that d's gifts be tax free to him p argues that the blanks in the executed gift documents necessarily gave d the power to alter amend revoke or terminate the gifts within the meaning of sec_2038 a power which he later relinquished by acquiescing in his attorneys' distribution of the completed_gift documents to the nieces p further argues that because d died within three years of his relinquishing that power the llc units are includable in d's gross_estate pursuant to sec_2035 and the gifts are not subject_to federal gift_tax r argues that because courts in both indiana and new jersey determined that the and gift documents effected valid irrevocable gifts of the llc units to the nieces p is collaterally estopped from arguing to the contrary p also asks us to rule that the estate_tax determined in the notice_of_deficiency must be redetermined to reflect the inclusion of the llc units in d's gross_estate and all estate_taxes must be apportioned to the nieces pursuant to new jersey's estate_tax apportionment statute held r's motion for partial summary_judgment with respect to the date-of-gift issue will be granted on the basis of collateral_estoppel and alternatively because the and gifts were in fact gifts for federal gift_tax purposes p's motion with respect to that issue will be denied held further p's motion for a ruling that we must redetermine r's estate_tax deficiency is premature and therefore will be denied held further p's motion that we agree in principle to apportion all estate_taxes to the nieces pursuant to new jersey's estate_tax apportionment statute is premature and therefore will be denied matthew e moloshok and david n narciso for petitioner michael a guariglia for intervenors lydia a branche and robert w mopsick for respondent memorandum opinion halpern judge both petitioner and respondent have moved for partial summary_judgment together motions each party objects to the other's motion the issue common to the motions is whether decedent sheldon c sommers decedent or dr sommers made completed gifts for federal gift_tax purposes to his nieces wendy sommers julie sommers neuman and mary lee sommers- gosz intervenors herein nieces or intervenors on date and date of interests in sommers art investors llc llc as both respondent and intervenors argue or whether decedent retained the power to alter amend revoke or terminate those transfers until he allegedly relinquished that power on date within seven months of his death on date with the result that the earlier transfers were not taxable_gifts and the transferred llc interests llc units are includable in decedent's gross_estate pursuant to sec_2035 and sec_2038 as petitioner argues petitioner's motion also asks us to rule that the estate_tax determined in the notice_of_deficiency that petitioner challenges in docket no should be redetermined in the light of the greater amount as alleged by petitioner includable in decedent's gross_estate and pursuant to the new jersey estate_tax apportionment statute all estate_taxes should be apportioned to the nieces as transferees of the llc units which petitioner alleges are includable in decedent's gross_estate with the result that the estate's marital_deduction is not reduced by those taxes these consolidated cases arose as a result of two notices of deficiency issued to petitioner in date one notice determined gift_tax deficiencies of dollar_figure and dollar_figure for and respectively the other determined an estate_tax deficiency of dollar_figure the gift_tax deficiencies challenged by petitioner in docket no are premised on respondent's position that in reporting as taxable_gifts decedent's date and date transfers of llc units to the nieces and transfers a position which petitioner now rejects as improper petitioner undervalued those units for federal gift_tax purposes the estate_tax deficiency challenged by petitioner in docket 1unless otherwise noted all section references are to the internal_revenue_code code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure no is attributable to the increase in decedent's gross_estate resulting from respondent's inclusion therein pursuant to sec_2035 of the gift_tax respondent alleges is due with respect to the and transfers the upward revaluation of the llc units allegedly given to the nieces in and and a reduction in the marital_deduction available to the estate under sec_2056 if we are able to dispose_of all of the issues that the parties have raised in the motions the issues left for trial will be the proper valuation of the works_of_art that decedent transferred to the llc and by extension of the llc units themselves and the amount of gift_tax to be included in decedent's gross_estate under sec_2035 2under the integrated or unified estate and gift_tax regime enacted in a tentative_tax is computed on the sum of the taxable_estate determined with respect to a gross_estate that includes gift_tax paid on any gift by a decedent or his or her spouse during the three-year period before the decedent's death plus adjusted_taxable_gifts that amount is then reduced by the gift_tax payable on post-1976 gifts at the rates in effect on the date of the decedent's death that amount is further reduced by the unified_credit against estate_tax and by other available credits the resulting amount is the net estate_tax due see sec_2001 b in these cases the llc units are subject_to the estate_tax either as part of decedent's taxable_estate or as part of decedent's adjusted_taxable_gifts 3should we decide in favor of respondent and intervenors that decedent made taxable_gifts to the latter in and another potential issue for trial is whether we must as petitioner argues limit the gift to the maximum amount that can pass to the nieces free of federal gift_tax in that year with the balance of the llc units deemed to have been given in i introduction background although the motions are not based on stipulated facts it is clear that both parties consider partial summary_judgment appropriate and neither has lodged specific objections to the other's statement of facts therefore they are in agreement that there are no genuine issues as to any material facts see rule b indeed the parties' respective statements of the material facts are essentially identical 4in his response to petitioner's motion respondent alleges that the question of whether decedent made taxable_gifts of his llc units on date and date or retained the power to alter amend revoke or terminate those transfers until that power was released on date constitutes a material unagreed factual issue but respondent's motion is premised on the view that as a matter of law decedent made taxable_gifts on date and date we agree that the material facts herein are not in dispute and that the characterization for federal estate and gift_tax purposes of the date and date transfers is a question of law 5we derive the material facts from the motions and from the decision of the superior court of new jersey in in re estate of sommers no ber-p-175-07 n j super ct ch div date which both parties discuss in the motions ii development of the plan for transferring decedent's artwork to the nieces decedent a successful physician owned a valuable collection of original art by world-famous artists including bernard buffet charles burchfield alexander calder salvador dali edward hopper and joan miro decedent's wife of years died in and he remarried in he divorced his second wife bernice sommers bernice in but they remarried on date and were still married at the time of decedent's death on date no child was born of either marriage during his lifetime decedent lived in both indiana and new jersey at the time he divorced bernice he was a resident of new jersey he moved back to indiana in but returned to new jersey in and was a new jersey resident when he died the nieces were the daughters of his only sibling a brother richard who lived in indiana richard died in leaving the nieces as decedent's closest living relatives in while residing in indiana decedent hired kristin fruehwald an attorney with barnes thornburg b t an indiana law firm that specialized in estate_planning to advise him on the transfer of of his works_of_art to the nieces shortly before his conversation with ms fruehwald decedent had arranged for the pieces to be moved from new jersey to the nieces' respective homes in indiana and illinois where they have remained ever since ms fruehwald and decedent agreed that she would develop a plan whereby he could make the gifts of artwork to the nieces without incurring gift_tax on the transactions decedent told the nieces of his plans and at his request they discussed the proposed gifts with ms fruehwald who told them to secure an appraisal of the works_of_art ms fruehwald and the nieces also discussed having the nieces commit to pay any gift_tax that might become due should the gifts exceed the then-applicable sec_2010 basic exclusion amount of dollar_figure the nieces had the art appraised by sharon theobold who issued an appraisal report dated date reflecting her opinion that the art had a combined value of dollar_figure which was much higher than ms fruehwald had anticipated having in mind decedent's goals of maintaining family control_over and preventing sales of the works_of_art and of avoiding gift_tax on their transfer to the nieces ms fruehwald and randal kaltenmark a b t tax attorney recommended the following giving plan to decedent decedent and the nieces would form a limited_liability_company to own the art there would be an operating_agreement that would include restrictions on member transfers of capital interests decedent then would make gifts to the nieces over a period of time of his interests in it the attorneys explained to decedent that if the artwork was owned by a limited_liability_company subsequent gifts of minority interests in it would have a lower value than gifts of the artwork itself because the recipients could not freely resell the interests and would lack control of it b t's proposed giving plan contemplated making gifts of llc units to the nieces over more than one year so decedent could take advantage of both the increase to dollar_figure in the basic exclusion amount used in determining the unified_credit see sec_2010 - that was scheduled to take place in and the multiple gift_tax annual exclusions under sec_2503 the idea was for decedent to give the nieces in llc units in an amount not to exceed his basic exclusion amount dollar_figure plus the three dollar_figure annual exclusions then available he then would transfer any remaining value in the form of llc units in or in a later year pursuant to b t's request the nieces engaged robert c schlegel an appraiser at houlihan valuation advisors houlihan to value the interests in the prospective llc iii implementation of the plan pursuant to the foregoing giving plan on or about date b t registered the llc as an indiana limited_liability_company on or about date by bill of sale decedent transferred the works_of_art to the llc receiving in exchange voting and nonvoting capital units in it on or about date decedent and the nieces signed an operating_agreement governing the llc which placed restrictions on transfers of capital units required unanimous member consent for many actions relating to management of the llc and its assets ie the art and provided that all controversies among members had to be referred to mediation and if that were not pursued or it failed to resolve the dispute to arbitration as of date decedent owned of the voting capital units and of the nonvoting capital units in the llc the balance of both was acquired by the nieces one-third each for cash on date decedent as donor executed three documents entitled gift and acceptance of capital units effective as of that date each of which provided for the transfer of an unspecified number of voting and nonvoting capital units in the llc to one of the nieces each niece also signed the document as donee accepting the units transferred to her the documents left blank both the total number of voting and nonvoting capital units in the llc and the number of such units transferred to each niece similarly exhibit a to each agreement entitled transfer power signed by decedent left blank the number of voting and nonvoting capital units transferred by decedent to each niece on or about date decedent and the nieces executed documents essentially identical to the date documents effective as of that date except that there was no reference to the total number of voting and nonvoting capital units in the llc as in the case of the date transfers the documents left blank the actual number of such units transferred to each niece b t counsel explained to decedent that until they received the houlihan appraisal valuing the interests in the llc the number of llc capital units to be transferred to each niece must be left blank and would be filled in on the basis of the appraisal report so as to avoid gift_tax on the transfers b t retained the signed originals of the foregoing documents collectively original and gift documents on or about date houlihan completed and forwarded to the nieces copies to b t counsel its valuation of the interests in the llc on the basis of the houlihan valuation report which concluded that the net asset value of the llc was dollar_figure as of the two gift dates date and date mr kaltenmark on or about date computed the maximum number of llc units to be transferred to the nieces under the original and gift documents his computations revealed that the maximum number of llc units that decedent would be able to transfer to the nieces in and without incurring any gift_tax liability would leave decedent with of the nonvoting capital units on or about date the nieces met with mr kaltenmark and expressed to him their unhappiness with that outcome because ultimately they would be coowners of the art with bernice whom decedent was soon to remarry just a few days earlier on date decedent had executed a new will pursuant to which he left his entire estate to bernice one of mr kaltenmark's suggestions for avoiding coownership with bernice was to have the nieces pay the gift_tax that would be attributable to decedent' sec_2002 gift to them of the entire balance of the llc units that decedent would hold after hi sec_2001 gift to them mr kaltenmark opined that as a net_gift the transfer would reduce the gift_tax obligation and he estimated that the tax on that gift would be dollar_figure split three ways by the nieces the nieces decided to follow mr kaltenmark's suggestion that they pay the gift_tax the b t attorneys then completed the original and gift documents by eliminating the blanks and identifying the interests transferred in addition they modified the original and gift documents in several respects none of the modifications affected the signature page of each document which remained unchanged with respect to the gift documents instead of merely filling in the blanks by inserting the number of voting and nonvoting capital units in the llc to be transferred in the whereas clause containing the blanks for the number of capital units that decedent wished to transfer to each niece was replaced by a new whereas clause expressing in pertinent part decedent's desire to transfer to each niece a number of voting and non-voting capital units of the llc that is equal to dollar_figure as determined by appraisal provided that the total amount of such units shall be composed of of voting capital units owned by donor with the remainder of such amount consisting of non-voting capital units of the donor it appears that the dollar_figure per niece was used in order to make certain that the total of llc units transferred to the nieces in 2001would not exceed decedent's then-available basic exclusion amount of dollar_figure plus dollar_figure the three dollar_figure annual exclusions available one for each niece or a total of dollar_figure with respect to the gift documents the blanks for the number of nonvoting capital units to be transferred were filled in there were however two modifications made to the originals the paragraph providing for the donor's delivery to the donee of a duly executed transfer power representing the units which is attached hereto as exhibit a was omitted and a new paragraph was substituted therefor pursuant to which the donee agreed to pay the gift_taxes if any relating to the gift of the units including any gift_taxes penalties and interest that may later correctly be assessed consistent with that substitution exhibit a to the original documents was omitted the b t attorneys then delivered the finalized and gift documents to the nieces 6while it appears certain that the dollar_figure limitation was designed to carry out decedent's and b t's original intent to avoid any gift_tax on the transfers to the nieces it is not clear why the limitation for each transfer was not dollar_figure which is exactly one-third of dollar_figure 7because the gift and acceptance agreements themselves specifically provided for decedent's transfer of the llc capital units to the nieces the b t attorneys and the nieces probably thought it unnecessary and redundant to also require decedent's delivery to each niece of a separate transfer power pertaining to each niece's one- third share of those units iv decedent's hiring of new counsel presumably in connection with his decision to remarry bernice decedent decided to change his estate plan by removing the nieces as beneficiaries of his estate to that end on or about date decedent hired a new indianapolis attorney john sullivan to prepare a new will and perform related_services on date mr sullivan faxed a letter to ms fruehwald advising her of decedent's request that he prepare a revocation of a power_of_attorney previously prepared by her in favor of the nieces and enclosing decedent's revocation of that power_of_attorney together with a copy of a letter to the nieces which also enclosed a copy of that revocation upon receipt of that letter even though she had never received a document from decedent or any other of his representatives expressly terminating her representation of decedent ms fruehwald assumed that that representation was terminated as of date with the exception of some loose ends that we had dealing with the transactions on the gifts which she viewed as probably more for the llc than for decedent directly v the indiana and new jersey litigation a the indiana litigation on date decedent commenced an action against the nieces in the marion county indiana marion superior court alleging among other claims that there has been no effective gift or donation of the artwork to either the llc or the nieces and demanding the return of the art to him pursuant to the llc operating_agreement that issue was referred to private arbitration indiana arbitration according to the arbitrator the issue before him was whether decedent made a valid lifetime_gift of the art to the nieces the arbitrator recognized the possibility that within several months after he made the gift decedent had a change_of heart and wanted the artwork to go to bernice sommers but he stated that the issue before him was whether at the time of the alleged gifts decedent knew what he was doing and intended to do it the arbitrator concluded that decedent did know that he was in effect gifting the artwork to the nieces and that he intended to do what is reflected in the gifting documents with respect to the blanks in the original and gift documents the arbitrator reiterated ms fruehwald's explanation to decedent that the blanks would be filled in when the appraisal of the llc was received and b t knew what numbers should be put in the blanks to minimize gift_tax the arbitrator further noted ms fruehwald's testimony that decedent understood this and that he gave her the authority to fill in the blanks consistent with 8after decedent died that action was maintained by petitioner her explanation to him he then noted that although decedent later and before the blanks could be filled in obtained new counsel he never revoked this authority to fill in the blanks the arbitrator concluded that decedent made a valid irrevocable transfer of the twelve pieces of artwork to the llc in date and he thereafter made valid gifts in date and date of all his capital shares of the llc to his nieces the arbitrator's award was dated date on date the marion superior court entered a final judgment confirming the arbitrator's award dismissing the arbitrated claims and awarding attorney's_fees thereafter on date the court_of_appeals of indiana sustained that confirmation of the arbitrator's award rejecting on procedural grounds petitioner's claim that the trial_court erred in ordering the parties to arbitration and the arbitration award should be vacated because it violated public policy sommers v sommers n e 2d ind ct app b the new jersey litigation on date petitioner filed a complaint in the superior court of new jersey chancery division bergen county probate part docket no p-175-07 seeking apportionment to and collection from the nieces of estate_taxes or in the alternative for rescission and reformation and other relief with regard to the nieces the complaint included six counts count alleges that decedent' sec_2001 and sec_2002 transfers of llc units were not gifts but rather were revocable when made and that because decedent later in effect relinquished his power_to_revoke the transfers were includable in decedent's gross_estate under sec_2035 and sec_2038 as a result petitioner sought to apportion the resulting federal and new jersey estate_tax liabilities to the nieces pursuant to new jersey's estate_tax apportionment law as an alternative to count count alleges that the transfer was incomplete when made due to the presence of the blanks that were not filled in as of date and that as a result there was no gift_for federal gift_tax purposes instead count alleges that if decedent did make gifts of his llc units to the nieces they were gifted in their entirety in when the blanks were filled in petitioner seeks reformation of the gifts in order to reduce them to zero and of the gifts and acceptance documents so that they recite the nieces' alleged agreement to pay all gift and estate_taxes and associated penalties and interest incurred in connection with the transfers as an alternative to both count sec_1 and count seeks reformation of the gift by reducing it to the maximum amount that could be made free of gift tax and reformation of the gift so that the documents recite the nieces' alleged agreement to pay all taxes penalties and interest associated therewith a fourth alternative claim count alleges that because the nieces promised to pay all gift and estate_taxes associated with decedent's transfers of his llc units under principles of contract law and promissory estoppel and new jersey's apportionment statute the nieces should be required to do so a fifth alternative claim count seeks rescission of the gifts on the basis of mutual mistake by decedent and the nieces or unilateral mistake by decedent because decedent's intent to avoid all taxes associated with the transfers cannot be realized if respondent's proposed gift and estate_tax deficiencies are sustained and the nieces continue to refuse to pay all such tax penalties and interest the last alternative claim count asks reformation of the gifts of llc units so that on the basis of their value as finally determined the gifts equal the maximum amount that leaves decedent's_estate free of any federal gift_tax 9that of course is what b t tried to do but in the context of the houlihan appraisal presumably petitioner aware of respondent's dollar_figure appraisal of the art and of the resulting gift_tax deficiency for sought to reduce the gift of llc units in order to avoid or negate the impact of that deficiency liability with the remaining llc units forming part of decedent's_estate passing to bernice under his will after reviewing the facts the court concluded that decedent intended to and did in fact give the works_of_art via his llc units to the nieces the nieces agreed to pay only gift_tax penalties and interest associated with decedent' sec_2002 gifts of llc units and decedent was not misled or mistaken as to what the nieces would be responsible for and he did nothing based upon any alleged mistake or misunderstanding on the basis of those findings the court held as follows dr sommers made a valid irrevocable transfer of the twelve pieces of artwork to the llc in date he thereafter made valid irrevocable gifts in date and january of all his capital shares of the llc to his nieces the gift sic were complete and irrevocable by dr sommers and subsequently irrevocable by the estate of dr sommers finding no basis for rescinding or reforming the gifts in the manner sought by petitioner the court dismissed count sec_2 to with prejudice the court declined 10the court further noted that although decedent later had concerns that the nieces might not be in a financial position to absorb the taxes and knew that the art was worth a great deal more than its initial appraised value he did not in his indiana pleading cite enhanced gift or estate_tax exposure as grounds for setting aside the gifts because he had an opportunity to make that argument in the indiana litigation the court held that he was precluded from raising it in the new jersey litigation to do the same with respect to count because there had been no determination by this court that contrary to respondent's position the llc units are includable in decedent's gross_estate thereby generating apportionable taxes and unless and until there was a final_determination on that issue and on the valuation issue by this court the issue of apportionment was not really ripe for determination therefore the court dismissed count without prejudice on date the foregoing decision was entered as a final judgment of the court on date in an unpublished opinion in re estate of sommers wl n j super ct app div the appellate division of the superior court of new jersey affirmed that judgment in all respects in so doing it noted that both the indiana arbitrator and the new jersey superior court decided that decedent intended to finally and irrevocably transfer ownership of the art to his nieces regardless of the possible tax consequences a decision that the court found was fully litigated on the merits and supported by the evidence id at 11in the words of the new jersey superior court judge i can not apportion to the nieces that which has been determined by the commissioner not to have been includable in the gross tax estate vi decedent's_estate and gift_tax returns the form_706 united_states estate and generation-skipping_transfer_tax return filed on behalf of decedent's_estate included as one of the assets in decedent's gross_estate artwork valued at dollar_figure with a footnote stating that litigation might change that valuationdollar_figure previously a form_709 united_states gift and generation-skipping_transfer_tax return for signed by decedent and a form_709 for signed by bernice as executrix of decedent's_estate had been filed which reflected the date and date transfers of llc units to the nieces as taxable_gifts and gifts as stated above petitioner argues herein that those transfers did not constitute completed gifts for federal gift_tax purposes i summary_judgment discussion a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine 12we assume that inclusion of the art rather than llc units as an asset of decedent's gross_estate indicates an intent to apply sec_2035 and sec_2038 to both the transfer of the art to the llc and the transfer of llc units to the nieces ie to treat both transfers as incomplete for federal estate and gift_tax purposes dispute as to any material fact and that a decision may be rendered as a matter of law rule b a summary_judgment may be made upon part of the legal issues in controversy see rule a as noted above the motions do not raise any genuine dispute as to any material fact therefore the legal issues addressed in the motions are ripe for summary_judgment ii the date-of-gift issue a the parties' argument sec_1 respondent's arguments respondent argues that petitioner is precluded from denying that decedent made taxable_gifts of his llc units to the nieces in part on date and in part on date when decedent and the nieces signed the original and gift documents respondent invokes as an affirmative defense to any contrary claim by petitioner the doctrine_of collateral_estoppel or issue preclusion because appellate courts in both indiana and new jersey affirmed decisions holding that decedent made irrevocable transfers of his llc units on those dates with respect to the date transfer of llc units respondent also argues that decedent's signing of the gift_tax_return reporting that transfer as a taxable gift constitutes an admission that he ceded dominion and control of those interests ie that he made a taxable gift thereof in respondent argues in the alternative that if we agree with petitioner that decedent's transfers of llc units to the nieces were not completed gifts for federal gift_tax purposes until the blanks on the original and gift documents were filled in and the completed documents delivered to the nieces on date then decedent made taxable_gifts of those interests in petitioner's arguments petitioner argues that the and gift documents because they were incomplete when signed did not effect completed gifts of the llc units for federal gift_tax purposes rather because the and gifts were made in blank decedent necessarily retained the power to alter amend revoke or terminate those transfers a power that he relinquished on date by permitting b t to deliver the completed_gift documents to the nieces petitioner points to sec_2038 which includes in a decedent's gross_estate interests in property transferred after date where the transfer on the date of death was subject_to change through the decedent's exercise of a power to alter amend revoke or terminate the transfer and to sec_2035 which requires the inclusion in a decedent's gross_estate of property interests with respect to which the decedent relinquished within three years of death a sec_2038 power to alter amend revoke or terminate the transfer thereof on the basis of those provisions petitioner argues that the llc units transferred to the nieces remained part of the decedent's gross_estate and that no gift_taxes should therefore be imposed petitioner argues that the determination of a decedent's gross_estate for federal tax purposes is governed by federal not state law and that pursuant to federal_law there were no completed gifts of llc units to the nieces on date or date petitioner also argues that the indiana and new jersey decisions do not collaterally estop petitioner from arguing for the application of sec_2035 and sec_2038 herein because the issues argued in the state courts did not involve the applicable federal gift_tax regulations or the foregoing code sections and to the extent it is relevant herein the new jersey trial court's determination that the and gifts were irrevocable was not essential to its decision in the case as required by 90_tc_162 aff'd 904_f2d_525 9th cir dollar_figure 13it appears that petitioner could have based her argument on sec_2038 alone as it like sec_2035 includes in the gross_estate interests in given property with respect to which the decedent relinquished a power to alter amend revoke or terminate the gift within three years of the decedent's death 14petitioner also argues that should the date-of-gift issue be perceived as continued intervenors' argument like respondent intervenors argue that on the basis of the indiana and new jersey state court decisions respondent is collaterally estopped from arguing that the decedent failed to make completed gifts to the nieces for federal gift_tax purposes on date and date b analysi sec_1 introduction petitioner's argument that the llc units transferred by decedent to the nieces are includable in decedent's gross_estate pursuant to sec_2035 and sec_2038 appears to be motivated by a desire to minimize or eliminate the estate's gift_tax liability and a belief that any resulting increase in its estate_tax liability is unlikely to be significant that is because petitioner believes that estate_tax attributable to the continued involving a mixed question of fact and law or a question of fact sec_7491 applies to shift the burden_of_proof to respondent with respect to any factual issues as noted supra note respondent also suggests that petitioner's motion raises issues of fact a suggestion that we have rejected as inconsistent with the parties' agreement in which we concur that the issue herein is a legal issue ripe for summary_judgment respondent argues that sec_7491 applies only in the context of a court_proceeding ie a trial not in the context of a summary_judgment proceeding and that it would be premature to assign burden_of_proof at this juncture we agree with respondent unless the parties settle the cases there will be a trial involving factual issues eg valuation of the art and or the llc units then it will be appropriate to consider the application of sec_7491 inclusion of the llc units in decedent's gross_estate unlike any additional gift_tax payable by the estate will be apportioned to the nieces as the recipients of the llc units under new jersey's equitable_apportionment statute discussed infra thereby increasing the marital_deduction for the balance of decedent's_estate which goes to bernice see sec_2056 presumably petitioner fears a significant gift_tax liability because it is possible that this court will agree with respondent that the houlihan appraisal substantially undervalued the llc units and the underlying art and the new jersey court specifically found that the completed and gift documents made the nieces responsible for only the gift_tax meaning that an enhanced valuation of the llc units that decedent gave to the nieces in will generate a substantial gift_tax payable from the estate rather than no gift_tax which would be the case were we to adopt the houlihan appraisal application of collateral_estoppel a principles of collateral_estoppel we have summarized our position with respect to collateral_estoppel as follows the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n issue preclusion is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite 627_f2d_996 9th cir this court in 90_tc_162 affd 904_f2d_525 9th cir set forth the following five conditions that must be satisfied prior to application of issue preclusion in the context of a factual dispute the peck requirements the issue in the second suit must be identical in all respects with the one decided in the first suit jurisdiction there must be a final judgment rendered by a court of competent collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted 109_tc_235 alteration in original we have also pointed out that collateral_estoppel focuses on the identity of issues not the identity of legal proceedings c ollateral estoppel may be applied to issues of fact or law previously litigated even though the claims differ therefore so long as identity of issues is present and the other requirements of peck v commissioner are satisfied collateral_estoppel applies to issues previously decided by the state and federal courts even though the taxpayer's tax_liability was not there involved 103_tc_501 in considering whether preclusive effect attaches to the findings of a state court we inquire whether the courts of the relevant state in these cases indiana and new jersey would accord such findings preclusive effect see estate of chemodurow v commissioner tcmemo_2001_14 wl at as petitioner points out in her memorandum of law in opposition to respondent's motion both indiana and new jersey permit issue preclusion under criteria similar to the requirements set forth in peck v commissioner t c pincite peck requirements see eg miller brewing co v ind dep't of state revenue n e 2d ind in re estate of dawson a 2d n j respondent concurs b analysis introduction petitioner argues that three of the five peck requirements have not been satisfied herein according to petitioner peck requirements and are not satisfied here because the issues are not identical in all respects with the issues in the prior indiana and new jersey proceedings resolution of the retained powers issue and the relinquishment issue were not essential to those determinations and the prior proceedings were not analyzing sec_2035 and sec_2038 and so were not applying the same legal rules with respect to peck requirements and identity of issues and applicability of the same legal rules petitioner argues that the indiana and new jersey litigation involved legal issues and legal rules different from those involved herein with respect to requirement whether resolution of the issue was essential to the prior decision petitioner argues that the determination by the superior court of new jersey that decedent made valid irrevocable gifts in date and date of all of his capital shares of the llc to his nieces was not necessary or essential to that court's decision we address each of those arguments in turn identity of issues and legal principles a the indiana arbitration petitioner acknowledges the indiana arbitrator's determination that the gifts of art to the llc and of llc units to the nieces were valid but she notes that the arbitration award failed to resolve the issue of what powers if any doctor sommers retained to alter amend revoke and or terminate the gifts and the issue of whether any one or more of such powers were relinquished retained powers and relinquishment issues petitioner also notes that because there was no reference to sec_2035 and sec_2038 the arbitrator was not applying the legal rule at issue here in that connection petitioner states in a footnote the existence of one or more of such retained powers would not have changed the 'completeness' of the transfers for state law purposes unless actually exercised petitioner concludes that the arbitrator found that decedent's gifts of his interests in the llc to his nieces in date and december sic were revocable but that decedent had not exercised his power_to_revoke that conclusion is apparently based on the fact that the arbitrator described the and gifts as valid whereas he had termed decedent's transfer of the art to the llc a valid irrevocable transfer in our view the foregoing distinction is merely indicative of a perhaps unconscious distinction on the part of the arbitrator between the normal characterization of a transfer to an entity and a gift to an individual transfers of assets to an entity eg a corporation partnership or llc are generally referred to as capital contributions or transfers whereas transfers to individuals without consideration are generally referred to as gifts that in fact is the distinction made by the indiana arbitrator ie he references a transfer of the art to the llc and a gift of the llc units to the niecesdollar_figure in order to make clear that he considered the former to be an irrevocable transfer he specifically concluded that dr sommers made a valid irrevocable transfer of the artwork to the llc but because under indiana law discussed infra a valid gift is by definition irrevocable he did not have to redundantly refer to the transfers of llc units to the nieces as valid irrevocable giftsdollar_figure in kraus v kraus n e 2d ind quoting bulen v pendleton banking co n e 2d ind ct app the supreme court of indiana described the requirements for a valid inter_vivos gift under indiana law as follows to make a valid gift inter_vivos there must be both an intention to give and a stripping of the donor of all dominion or control_over the given thing and a change_of title must be irrevocable the transfer must be so complete that if the donor again attempts to assume control of the property without the consent of the donee he becomes liable as a trespasser citations omitted 15in its opinion discussed infra the superior court of new jersey makes the same distinction 16although the arbitration award cites no legal authorities because it was subject_to review and was in fact reviewed by the indiana state courts we must assume that in deciding that the and gifts were valid gifts the arbitrator applied indiana law that assumption is given credence by the arbitrator's statement that t he parties agree that indiana law applies to this proceeding see also lewis v burke n e 2d ind in which the same court stated we therefore conclude that the law in indiana is such that gift or transfer of title to tangible as well as intangible personal_property may be made by written instrument or deed_of_gift stating a present intent this may be done without a physical delivery of the property at the time if the written instrument is delivered accord fowler v perry n e 2d ind ct app in which the court_of_appeals of indiana described the criteria for a valid inter_vivos gift as follows in addition to the competency of the donor a valid inter_vivos gift--ie an absolute gift--occurs when the donor intends to make a gift the gift is completed with nothing left undone the property is delivered by the donor and accepted by the donee and the gift is immediate and absolute thus once delivery and acceptance of a gift inter_vivos occurs the gift is irrevocable and a present title vests in the donee citations omitted thus we must assume that in finding a valid gift under indiana law the arbitrator found that the and gifts stripped decedent of all dominion and control_over his llc units see kraus n e 2d pincite that the change_of title was irrevocable see id that the gift was completed with nothing left undone and was immediate and absolute see fowler n e 2d pincite and that delivery of the original gift documents to b t acting as agent for both decedent and the nieces pending postvaluation ascertainment of the number of llc units necessary to satisfy the gift terms was satisfactory delivery of the llc units to the nieces see lewis n e 2d pincite fowler n e 2d pincite therefore we disagree with petitioner's characterization of the arbitrator's finding as a finding that the and gifts were revocable to the contrary on the basis of indiana law the arbitrator's finding that those transfers constituted valid gifts constitutes a finding that the gifts were irrevocable and absolute it is therefore tantamount to a finding that decedent did not retain the power to alter amend revoke or terminate the gifts within the meaning of section dollar_figure moreover that finding also must be considered a finding that those gifts satisfied the requirement of sec_25_2511-2 gift_tax regs that the donor cede dominion and control_over the property in order for there to be a gift_for federal gift_tax purposes 17in his opinion the arbitrator observed while dr sommers later obtained new counsel he never revoked b t's authority to fill in the blanks in the light of the arbitrator's decision that the and gifts met the requirements of indiana law for a valid gift we do not view that statement as an indication that he found those gifts to be revocable rather what is suggested as being revocable is b t's authority to fill in the blanks not the parties' agreement that the blanks had to be filled in by someone old counsel or new in a manner consistent with the parties' intent to avoid gift_tax on the gifts of llc units nor was the arbitrator's statement an observation as to what the legal outcome under indiana law would have been had the nieces brought suit to enforce the terms of the and gifts assuming decedent had in fact sought to revoke the and gifts by retaining new counsel with instructions to terminate those gifts by not filling in the blanks thus although the retained powers and relinquishment issues were not directly presented to the arbitrator his decision that the and gifts constituted valid gifts under indiana law was tantamount to a rejection of petitioner's argument that decedent retained a sec_2038 power to alter amend revoke or terminate those gifts therefore we find that the legal issue addressed and decided in the indiana arbitration is identical in all material respects to the retained powers and relinquishment issues that petitioner raises herein under sec_2038 and sec_2035 thereby satisfying peck requirements and b the new jersey litigation the superior court of new jersey unlike the indiana arbitrator specifically found that decedent made valid irrevocable gifts in date and january of all his capital shares of the llc to his nieces emphasis supplied petitioner attempts to sidestep that finding by arguing that that determination of state property interests does not and cannot foreclose consideration of the appropriate federal tax treatment petitioner argues that sec_2035 and sec_2038 apply to both incomplete and 'completed' irrevocable transfers as long as at some point the transferor held one or more powers to amend alter revoke and or terminate the transfers petitioner then states that decedent necessarily retained those powers because the transfers were made via gift documents in blank for the very purpose of permitting the exercise of those powers the gift documents were left with decedent's counsel and so were subject_to his recall amendment and or alteration at any time prior to completion and delivery and the documents were in fact altered and amended in a manner potentially adverse to the donees by making them responsible for the gift_taxes the question is whether the superior court's finding of an irrevocable gift was tantamount to a rejection of petitioner's argument that that court did not decide or even address the sec_2038 retained powers issue here as in the case of the indiana arbitration the answer to that question depends upon the effect of the court's finding under state in these cases new jersey law in pascale v pascale a 2d n j the supreme court of new jersey described the new jersey law requirements for a valid gift as follows in general a valid gift has three elements first the donor must perform some act constituting the actual or symbolic delivery of the subject matter of the gift second the donor must possess the intent to give third the donee must accept the gift r brown personal_property pincite 2d ed our cases also recognize an additional element the relinquishment by the donor of ownership and dominion over the subject matter of the gift in re dodge n j a 2d in in re dodge a 2d n j the court's earlier opinion cited in pascale the court described the rule thus the requisite elements of a valid inter_vivos gift are well known there must be an unequivocal donative_intent on the part of the donor an actual or symbolical delivery of the subject matter of the gift and an absolute and irrevocable relinquishment by the donor of ownership and dominion over the subject matter of the gift at least to the extent practicable or possible considering the nature of the articles to be given in finding that decedent made valid irrevocable gifts in date and january of all his capital shares of the llc to his nieces the superior court of new jersey necessarily found an unequivocal donative_intent on the part of the decedent to give the llc units to the nieces at least a symbolic delivery of the llc units on date and date pursuant to the execution of the original and gift documents and an absolute and irrevocable relinquishment by decedent of ownership and dominion over the llc shares as in the case of the indiana arbitration the court's finding that the and gifts met the foregoing requirements for a gift under new jersey law necessarily entails a finding that decedent did not retain the right to alter amend revoke or terminate those gifts within the meaning of sec_2038 18we recognize that donative_intent which may be a state law requirement for a valid gift is not a requirement of federal_law in order to find a gift_for federal gift_tax purposes see eg 319_f3d_1222 10th cir that same court noted however that a donor's intent to make a gift may be a helpful factor in the ultimate determination of whether a gift has been made for federal tax purposes id even though that issue was not directly addressed by the court a donor cannot be said to possess an unequivocal donative_intent and to have absolutely and irrevocably relinquished ownership and dominion over the subject matter of the gift and still be said to have retained the foregoing sec_2038 powers rather a gift meeting those conditions easily falls within the requirements of sec_25_2511-2 gift_tax regs for a taxable gift therefore as in the case of the indiana arbitration we find that the issue addressed and decided by the superior court of new jersey is identical in all material respects to the retained powers and relinquishment issues that petitioner raises herein it is true that the superior court dismissed without prejudice count of petitioner's complaint which was the only count to affirmatively allege as a basis for the apportionment of estate_taxes to the nieces under new jersey's equitable_apportionment statute that the and gifts were revocable and are included in decedent's_estate under sec_2038 and sec_2035 thereby implying the court's recognition that petitioner might prevail on that claim but in dismissing count without prejudice the court reiterated its conclusion that decedent's gift of the artwork was complete and irrevocable in date and date and -- as the arbitrator found and i find -- effective as of when decedent signed the gifting documents having noted respondent's determination that the artwork is not part of decedent's gross_estate the court declined to consider imposing estate_tax liability upon the nieces under such circumstances the court then stated that given petitioner's challenge in this court to respondent's position regarding inclusion of the llc units in decedent's_estate and the values attributed by the irs to the artwork the estate_tax apportionment issue was not really ripe because t here has been no final_determination of the amount due and payable by the fiduciary in the light of the court's reasoning we do not view its dismissal of count without prejudice as an indication that it might consider the and gifts to be revocable gifts under new jersey and by extension federal tax law at most the court's action indicates a recognition that this court might disagree with its and respondent's conclusion to the contrary moreover the dispute in this court over the valuation of the art and the resulting uncertainty regarding the amount of any estate_tax liability that might be attributable to the sec_2035 inclusion in decedent's gross_estate of gift_tax relating to the llc units was probably sufficient by itself to persuade the superior court of new jersey that a final_decision on the estate_tax apportionment issue was premature c conclusion we find that the indiana arbitration the new jersey litigation and these cases all involve the same issue applying the same legal principles and that the indiana arbitrator and the superior court of new jersey both resolved that issue in favor of the nieces and against petitioner by finding that the and gifts were absolute and irrevocable and therefore not subject_to alteration amendment revocation or termination by decedent whether the state determinations of the date-of-gift issue were essential to those decisions a the indiana arbitration decedent's complaint filed in the marion superior court alleges in part that there has been no effective gift of the artwork to either the llc or the nieces and it seeks the return of the art to him the arbitration concluded with the arbitrator's decision that decedent made a valid irrevocable transfer of the art to the llc in date and valid gifts in date and date of all his capital shares of the llc to his nieces in effect an indirect gift of the art to the nieces it is beyond dispute that in a lawsuit denying the existence of a gift from one party to another a determination that there has been such a gift must be considered essential to the decision to deny the donor's demand that the property be returned to him and we so holddollar_figure b the new jersey litigation petitioner states that the issue in new jersey was whether the and gifts were induced by a mistake as to tax consequences petitioner then argues it would not have mattered for this purpose if they were effective immediately revocable or irrevocable in fact only count of the complaint alleges mutual mistake by the parties or unilateral mistake by decedent as to the tax consequences of the gifts should respondent's deficiencies be sustained thus petitioner's characterization of the issue in new jersey pertains to only one of the six counts in petitioner's new jersey complaint petitioner then argues that only in count seeking apportionment of estate_taxes to the nieces did she raise the retained-powers-and-relinquishment issues as the court was specifically asked to find that the and gifts were includable in decedent's gross_estate under sec_2035 and sec_2038 admittedly the principal issue in these cases but because count was dismissed without prejudice with the result that there was no analysis of the standards of sec_2035 or sec_2038 19petitioner does not argue to the contrary presumably relying upon her position that collateral_estoppel is inapplicable because of a lack of issue identity between the indiana arbitration and litigation and these cases petitioner argues the court's reference to those sections in connection with its finding that the and gifts were irrevocable cannot give rise to issue preclusion in this proceeding we agree but note that count which the court did dismiss with prejudice alleges that the transfer was incomplete when made and that if decedent did make a gift of his llc units to the nieces they were gifted in their entirety in when the blanks were filled in petitioner's position in effect was that the and gifts were incomplete thus petitioner's allegations in count squarely present the issue also presented in these cases of whether the and gifts were absolute and irrevocable and the court's finding under new jersey law that they were absolute and irrevocable obviously was essential to its dismissal of count with prejudice c conclusion the findings by both the indiana arbitrator and the superior court of new jersey that the 2001and gifts were valid completed gifts under indiana and new jersey law respectively were essential to the decisions in those cases c conclusion petitioner is collaterally estopped by both the indiana and new jersey decisions from arguing that the and gifts were not gifts for federal gift_tax purposes and that in making those gifts decedent retained a section a power to alter amend revoke or terminate those gifts until that power was relinquished on date alternative analysis assuming collateral_estoppel is inapplicable even if we were to disregard respondent's and intervenors' issue preclusion argument we would reach a conclusion consistent with that of the indiana arbitrator and the superior court of new jersey regarding the nature of the and gifts under indiana and new jersey law and find that those gifts were taxable_gifts under federal lawdollar_figure petitioner appears to consider it axiomatic that the mere existence of blank spaces in the and gift documents to be filled in at a later date necessarily means that decedent retained sec_2038 powers which he did not relinquish until those blanks were filled in and the llc units were given to the nieces thus petitioner states since it is indisputable that the gift documents were signed in 20because decedent was an indiana resident and physically present in indiana when he made the and gifts presumably we must apply indiana law in making a de novo determination as to the nieces' legal_interest in the llc units as a result of those transfers while federal_law would determine how those interests should be taxed see eg 403_us_190 129_tc_146 aff'd 560_f3d_1196 10th cir because we have determined that a valid gift under indiana law constitutes a taxable inter_vivos gift under federal_law we analyze the and gifts under principles consistent with both blank and subject therefore to one or more retained powers to alter amend revoke and or terminate the question is whether dr sommers relinquished one or more of those powers emphasis supplied we disagree we interpret the and gift documents in the context of the overall agreement among decedent and the nieces which was for him to give his llc units to them free of any obligation on his part to pay gift_tax on date and date the actual number of llc units that decedent could transfer on those dates free of gift_tax was unknown because the parties had not yet received the houlihan valuation the parties agreed however that once they had received the houlihan valuation the blank llc share amounts would be filled in on the basis of that valuation thus the blanks manifested the parties' intent to have b t complete the gift documents consistent with their agreement that decedent give his llc units to the nieces free from federal gift_tax the parties' intent with respect to the blanks was to have b t carry out the terms of the original agreement not to grant decedent the right to alter amend revoke or terminate it when the houlihan valuation came in higher than expected b t advised the nieces that both prongs of their agreement with decedent could not be realized because decedent could not transfer all of his llc units and still avoid gift_tax ie the gift would be subject_to tax the nieces and b t were able to preserve the terms of the original agreement by having the nieces agree to pay the gift_tax associated with the gift a solution to the problem that had been discussed during the nieces' initial meeting with ms fruehwald and the original gift document was modified to reflect that undertaking on the part of the nieces that modification and the other nonsubstantive modifications to the and gift documents carried out the parties' original agreement they did not alter or amend itdollar_figure in essence filling in the blanks was to be a ministerial_act of completing not revising or abandoning the terms of the parties' original agreement the one substantive change that did occur the nieces undertaking to pay any gift_tax wa sec_21as noted above decedent's execution of the and gift documents and their delivery to b t who held them on behalf of all parties pending receipt of the houlihan valuation was sufficient under indiana law to give the llc units to the nieces even though the execution and delivery of the gift documents was unaccompanied by physical delivery of the llc units themselves see lewis v burke n e 2d ind see also crawfordsville trust co v elston bank trust co n e 2d ind a written assignment which makes a present gift of personal_property which is in the possession of a third person which assignment is delivered to the assignee and notice thereof given to the one in possession makes a valid completed_gift which the donor can not revoke such a written assignment therefore takes the place of delivery b t which organized the llc was presumably in possession of the llc units and its attorneys as drafters of the and gift documents and witnesses to their execution obviously had notice of the execution and delivery of those documents moreover a valid completed_gift under indiana law must consistent with sec_25_2511-2 gift_tax regs strip the donor of all dominion or control_over in these cases the llc units see kraus v kraus n e 2d ind thereby constituting a gift under federal gift_tax law required and previously contemplated as a means of satisfying the one condition that had been built into the original agreement that decedent not be subject_to gift_tax that change enabled decedent to give all rather than a portion of his llc units to the nieces tax free just as the parties intended moreover decedent's acquiescence in b t's distribution to the nieces of the completed and gift documents in date constitutes further evidence that those documents did in fact reflect and carry out his understanding of the parties' original agreementdollar_figure c conclusion decedent made taxable_gifts to the nieces on date and date and did not retain the power to alter amend revoke or terminate those gifts within the meaning of sec_2038 as a result the llc units are not includable in decedent's gross_estate therefore respondent's motion for partial 22the parties intended to limit any gift_tax liability to and to make the nieces responsible for that liability thus they and the b t attorneys appear to have disregarded the possibility that respondent might successfully increase the valuation of the art and hence of the llc units thereby creating gift_tax deficiencies for both and because we have decided that decedent made taxable_gifts to the nieces in and we anticipate that petitioner will pursue her alternative claim set forth in the amended petition that we should limit the gift to the maximum number of llc units that can pass to the nieces free of federal gift_tax for that year with the balance of the units deemed given to them in the year for which they have undertaken responsibility to pay gift_tax see supra note summary_judgment on the date-of-gift issue will be granted and petitioner's motion for partial summary_judgment on that issue will be denieddollar_figure iii need to redetermine petitioner's estate_tax deficiency in the light of our holding that the llc units are not includable in decedent's gross_estate there is no need to redetermine the estate's estate_tax deficiency arising out of such an inclusion we agree with petitioner however that the sec_2035 requirement to include in decedent's gross_estate gift_tax on gifts made within three years of death may require petitioner argues it will require a redetermination of the estate's federal estate_tax liability that is not because there is no gift_tax due on the and gifts and hence no sec_2035 inclusion as petitioner argues but because we may find that decedent and the estate in filing gift_tax returns undervalued the llc units given to the nieces in and and as a result underpaid the gift_tax due with respect to those gifts moreover such a finding would also increase the amount of decedent's adjusted_taxable_gifts subject_to estate_tax under sec_2001 but until we resolve the valuation issue and in fact find that the llc units were undervalued at the time of the and 23in resolving the date-of-gift issue in respondent's and intervenors' favor we have not considered nor given any weight to respondent's argument that decedent's signing and filing of a form_709 for in which he reported a gift of llc units to the nieces constituted decedent's admission that he made that gift on date rather than on date gifts it would be premature to grant petitioner's motion therefore we will deny petitioner's motion for a ruling that we must redetermine the estate_tax determined in the estate_tax notice_of_deficiency iv the estate_tax apportionment issue petitioner asks us to rule that new jersey's estate_tax apportionment statute is applicable herein to apportion all federal estate_tax to the nieces as recipients of the llc units so that no portion of that tax will reduce the estate_tax_marital_deduction respondent and intervenors both argue that it would be premature for this court to make a determination as to the apportionment of estate_taxes under the new jersey apportionment statute essentially because the amount of estate_taxes that would be subject_to apportionment is unknown until the substantive issues in the case have been resolved the new jersey estate_tax apportionment statute is typical of many such state statutes generally referred to as equitable_apportionment statutes see estate of mccoy v commissioner t c memo 2009-dollar_figure as we stated in 82_tc_952 aff'd without published opinion 24the constitutionality of state apportionment statutes was established in 317_us_95 and it is now an accepted rule_of law that state law determines the manner in which an estate's federal estate_tax burden is allocated or apportioned among its assets see eg 90_tc_797 f 2d 11th cir the general purpose of many apportionment statutes is to require that those persons who receive gifts from the decedent's_estate which gifts are included in the taxable_estate and which thereby contribute to the tax_liability shall pay their share of the tax the new jersey law requiring equitable_apportionment of both federal and new jersey estate_taxes is contained in n j stat ann sec_3b and 3b west supp which provide in relevant part as follows whenever a fiduciary has paid or may be required to pay an estate_tax under new jersey or united_states law upon or with respect to any property required to be included in the gross tax estate of a decedent the amount of the tax except in a case where a testator otherwise directs in his will shall be apportioned to each of the transferees as bears the same ratio to the total_tax as the ratio which each of the transferees' property included in the gross tax estate bears to the total property entering into the net estate for purposes of that tax and the balance of the tax shall be apportioned to the fiduciary any deduction allowed under the law imposing the tax shall inure to the benefit of the fiduciary or the transferee as the case may be the argument put forth by respondent and intervenors that it would be premature to rule on the applicability of new jersey's apportionment statute herein is based on the fact that the amount of estate_tax subject_to apportionment is as yet unknown but that argument goes to the impact of any apportionment not to the applicability of the apportionment statute which raises a question of law subject_to resolution by summary_judgment the problem for petitioner is that we have denied her motion for partial summary_judgment with respect to the date-of-gift issue ie we have determined that the llc units are not includable in decedent's gross_estate under sec_2035 and sec_2038 therefore there is no property required to be included in the gross tax estate of a decedent that has passed to any niece as a transferee of the estate see n j stat ann sec_3b thus the ratio of each niece's property included in the gross_estate to the total property entering into the net estate for federal estate_tax purposes see id sec_3b is zero ie it appears that no portion of the federal estate_tax ultimately payable by the estate will be apportionable to the nieces a result that would render the estate_tax apportionment issue moot it is true however as petitioner notes that pursuant to sec_2035 decedent's gross_estate includes any gift_tax payable on decedent's gifts of llc units to the nieces because those gifts were made within three years of his deathdollar_figure 25the gift_tax with respect to the gift of llc units was in fact paid_by the nieces ie the gift was a net_gift to the nieces we have held however that in such cases the gift_tax paid_by the donee is deemed paid_by the decedent- donor so that the tax is includable in the decedent's gross_estate under sec_2035 continued moreover pursuant to sec_2001 a tentative estate_tax is imposed in part on the amount of decedent's post-1976 adjusted_taxable_gifts which would include the and gifts it is not apparent to us that an estate_tax apportionable to the inclusion of those two amounts related to the llc units given to the nieces constitutes an estate_tax upon or with respect to property required to be included in the gross_estate of a decedent within the meaning of the new jersey estate_tax apportionment statute see n j stat ann sec_3b the parties have not had an opportunity to brief that question however and we decline to rule on the estate_tax apportionment issue until the parties have done so as a result we will deny as premature petitioner's motion for a ruling that all estate_taxes be apportioned to the nieces an appropriate order will be issued continued see 88_tc_769 aff'd 856_f2d_1158 8th cir
